Citation Nr: 1009702	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.  A notice of 
disagreement was filed in July 2008, a statement of the case 
was issued in August 2009, and a substantive appeal was 
received in September 2009.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
engaged in combat with the enemy, and his claimed stressors 
have not been verified.  

2.  Any PTSD is not related to the Veteran's active duty 
service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the veteran in a 
VCAA letter issued in September 2007.  The letter predated 
the July 2008 rating decision.  See id.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the 
information necessary to establish a disability rating and 
effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  A review of the record discloses that 
the RO attempted to obtain the Veteran's service treatment 
records through the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and that the NPRC stated that the 
records may have been in a location that was related to the 
1973 fire at the NPRC.  Thus, it has been determined that the 
Veteran's service treatment records are unavailable.  Due to 
the missing service treatment records, the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, the Board does note that the Veteran admits that he 
was not treated for any psychiatric disability during 
service, and as PTSD was not a recognized diagnosis during 
the Veteran's period of service, a diagnosis would not likely 
not be of record.  The focus is on whether the Veteran has 
PTSD due to stressors incurred in service, which likely would 
not be verified by service treatment records.  The evidence 
of record does contain the Veteran's DD Form 214 which does 
contain information pertaining to his period of service.  In 
August 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) conducted historical 
research pertaining to one of the Veteran's claimed 
stressors, and such research is of record.  There is 
otherwise no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Board has 
determined that a VA examination is unnecessary, as the 
Veteran's claimed stressors have not been verified.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The Veteran's DD Form 214 reflects that he served as an 
airplane mechanic with the Air Force, and did not have any 
foreign or sea service.  The Board finds that there is no 
evidence that the Veteran participated in combat during 
active service.  Because the record does not demonstrate that 
the Veteran engaged in combat with the enemy, his alleged in-
service stressors must be corroborated.  Accordingly, the 
primary question which must be resolved in this decision is 
whether the Veteran sustained a qualifying stressor within 
the requirements of 38 C.F.R. § 3.304(f), as discussed above.  

In August 2007, the Veteran underwent a private psychological 
examination.  He recounted an incident when he was working on 
a J-47 jet engine, the throttle suddenly activated when he 
had his head inside, and the sound was deafening.  He did not 
report this incident as related to any psychological 
symptoms, but was discussing incidents which he related to 
his hearing loss and tinnitus.  

With regard to stressors, the Veteran described an accident 
that he observed in a hanger.  He stated that a F-94-C jet 
fighter with 1.75 rockets in the nose cone was in position in 
the hanger.  Men were checking the firing sequence system 
with the rocket pods being open, all of a sudden there was a 
"VOOM" which was the loudest noise he had ever heard.  
Rockets went off into the engineering office just beyond the 
nose of the plane.  The rockets went through two walls, with 
three big wheels in the room.  The rockets did not have 
explosives but when they launched they pierced metal cabinets 
and building structures.  He described the incident as 
"life-threatening" and stated that people were fortunate 
that they were not injured or killed.  

With regard to his symptoms, he described a very limited 
social life, symptoms of depression and anxiety, and a prior 
dependence on alcohol.  The examiner stated that the 
Veteran's report of military history of prolonged exposure to 
jet engines has resulted in appreciable damage to his 
hearing, and he sustained a knee injury in service which has 
limited his ability to participate in recreational pursuits.  
The chronicity of pain and bilateral tinnitus has resulted in 
chronic sleep disorder with cumulative symptoms of sleep 
deprivation compromising cognitive emotional and physical 
functioning.  He has established an insular lifestyle because 
of disruptive symptoms of irritability, low frustration 
tolerance and anxiety.  Reactive depression has resulted in 
symptoms of dysphoria and anhedonia, and marital, familial 
and social impairments.  The examiner diagnosed PTSD.

In September 2007, the Veteran submitted a stressor 
statement.  He stated that he was a member of the 437th 
Fighter Squadron.  He stated that his stressors occurred 
between July and August 1954 at the Otis Air Force Base in 
Falmouth, Massachusetts.  He stated that he was working on a 
J-47 jet engine when the throttle suddenly activated.  He had 
his head inside the engine and thought he was dead.  The 
sound was deafening and he did not wear ear protection.  This 
type of incident is not capable of being verified by proper 
channels, such as JSRRC, and the Veteran has not provided any 
corroborating statements pertaining to this incident.  Also, 
when the Veteran sought treatment with the private 
psychologist, this incident was described as strictly related 
to his diminished hearing loss, not as a psychological 
stressor.  Thus, the Veteran's statement that he thought he 
was "dead" is entitled to limited probative weight, and in 
any event has not been corroborated by any other source.

In the same stressor statement, the Veteran described another 
time when a F-94-C jet with 1.75 rockets was in the hangar, 
and the rockets fired into engineering just beyond the nose 
of the plane.  Rockets went through two walls with three 
officers in the room.  This incident scared the Veteran.  In 
August 2009, JSRRC stated that the 1954 history submitted by 
the 437th Fighter-Interceptor Squadron, 47-7 Defense Wing was 
reviewed, which showed a relatively quiet year and a time of 
solid accomplishments for the squadron.  From May to 
November, an accident-free record merited an Air Defense 
Command Flying Safety Award.  This would suggest that an 
accident in which rockets accidentally fired off a plane 
would not merit an award for a safety free period.  Moreover, 
the Veteran has stated that he was scared that the building 
would be destroyed and that people would be injured, but he 
told the August 2007 private examiner that he knew the 
rockets did not have explosives.  Thus, such claimed stressor 
is entitled to limited probative weight, and has not been 
corroborated by any other source.

In his July 2008 notice of disagreement, the Veteran stated 
that on September 24, 1954, three jets crashed on the base at 
Otis Air Force Base, and two pilots were killed and three 
others escaped injury.  He stated that one of the individuals 
was named Major C.J.  Thereafter, the Veteran submitted an 
internet article from the Arlington National Cemetery website 
about D.C.J., otherwise known as C.J, who died in 1978.  The 
article states that the C.J. was at Otis Air Force Base from 
1953 to 1956.  The article does not contain any information 
pertaining to a September 1954 plane crash.  In August 2009, 
the JSRRC stated that 1954 history was reviewed from the 
437th Fighter-Interceptor Squadron, 4707 Defense Wing.  From 
May to November, an accident-free record merited an Air 
Defense Command Flying Safety Award.  On May 31, 1954, Major 
C.J. achieved a bizarre 'first' by crash landing his 94-C 
Starfire aircraft on a Pennsylvania Highway.  There were no 
injuries from the crash reported.  The history did not report 
three jets crashed at Otis Air Force Base killing two pilots 
during the 1954 period.  Thus, while it is clear that the 
Veteran did serve with Major C.J. at Otis Air Force Base, the 
claimed incident involving three jets crashing has not been 
verified, and the crash landing that Major C.J. was involved 
in did not result in any deaths or injuries.  Thus, such 
stressor has not been corroborated by any source.

In September 2008, the Veteran submitted an April 1952 
article which he stated showed the "stressor accident," 
suggesting that it corroborated a previously detailed 
stressor.  Prior to submission of such article, the Veteran 
had not detailed a 1952 incident.  It is not clear whether 
the "stressor accident" referred to the 1954 plane crash, 
but it is clear that a 1952 article would not corroborate a 
1954 plane crash with Major C.J.  The attached article from 
the Cape Cod Standard-Times is dated on April 10, 1952, and 
contains information about a mid-air collision that occurred 
the day prior between a C-47 Air Force transport plane and an 
F-94 all-weather jet fighter in which 12 Air Force personnel 
died.  The personnel had been stationed at Otis Air Force 
Base.  Pieces of the plane fell over the desolate gun firing 
ranges used by Camp Edwards soldiers.  The dead in the F-94 
included 1st Lt. T.K.  The Veteran did not provide any of his 
own recollections as to the details of the plane crash, he 
only stated that he knew 1st Lt. T.K. and worked on his 
plane.  While the Veteran may have known 1st Lt. T.K. in some 
capacity, the Veteran's DD Form 214 reflects that the Veteran 
was stationed at the Amarillo, Texas Air Force Base from 
January to June 1952 for an A&E General Jet Course.  Thus, he 
was not present during the April 1952 plane accident.  It is 
not credible this was a valid stressor incident, since the 
Veteran was more than 1,000 miles away from the crash.  

The Board acknowledges the statements made by the Veteran as 
to his experiences during service; however, by law his 
statements that these events occurred are insufficient, by 
themselves, to establish entitlement to service connection.  
Because the record does not persuasively show participation 
in combat, the claimed stressors must be corroborated.  Based 
on the above, the Board must, therefore, conclude that there 
is no evidence to substantiate that the Veteran's claimed in-
service stressors occurred.

In conclusion, there is no persuasive evidence that the 
Veteran engaged in combat and the only evidence of in-service 
stressors are contained in the Veteran's uncorroborated 
statements and some of the incidents have specifically not 
been corroborated.  Thus, there is no probative evidence that 
the claimed in-service stressors actually occurred.  
Consequently, absent probative supporting evidence, an 
essential element for a grant of service connection for PTSD 
is not established.  Furthermore, the Board notes that the 
diagnosis of PTSD has been rendered based upon the Veteran's 
uncorroborated accounts as to his in-service experience.  A 
diagnosis of PTSD which is based on examinations which relied 
upon an unverified history is inadequate.  See West v. Brown, 
7 Vet. App. 70, 77-78 (1994).  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD in the record lacks probative value, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


